Citation Nr: 1432305	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for benign prostatic hypertrophy (BPH).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967 and November 1985 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board Remanded this issue in November 2011.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected BPH is manifested by incomplete ED and no voiding dysfunction; any voiding dysfunction or other genitourinary impairment has been attributed to his nonservice-connected prostate cancer status post radical prostatectomy.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 10 percent for service-connected BPH have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

As the June 2006 rating decision granted service connection for BPH, that claim is now substantiated. VA's General Counsel has clarified that no additional notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  Because the RO issued the appropriate SOC addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

VA's duty to assist has also been satisfied.  Service treatment records, VA examination reports, VA treatment records, and Social Security Administration (SSA) records are in the file.  Private treatment records have been obtained to the extent possible.  Reference is made to an August 2012 letter from the Veteran wherein he indicated that he was scheduled for additional prostate surgery due to ongoing residuals related to his nonservice-connected prostatectomy, and that there were outstanding private and VA treatment records.  However, in that same communication, he indicated that he did not want VA to obtain any additional evidence.  Rather, he requested that his case be submitted to the Board for review "as is."  

The Board notes that an April 2014 communication from the Veteran's representative indicates that the case must be Remanded to obtain the outstanding records identified by the Veteran.  However, the representative did not indicate that the Veteran changed his mind and now wanted those records obtained.  He made no indication that he had spoken to the Veteran.  There is no indication that the Veteran wished to further delay an adjudication of his appeal.  As such, the Board finds that a remand is not necessary to attempt to obtain additional treatment records.

The Veteran most recently underwent a VA examination to determine the severity of his BPH in December 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate, as a thorough review of the file was conducted, and the examination provided findings relevant to the issue at hand.  The Veteran's assertions and lay history were also considered and discussed.  VA's duty to assist with respect to obtaining a VA opinion has been met. See 38 C.F.R. § 3.159(c)(4) .  

The Board notes that the Veteran's last examination is over two years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's BPH (as opposed to his prostatectomy) since the examination in December 2011.  The Veteran has not argued the contrary.

As noted above, the claim was remanded to the AOJ for additional evidentiary development including scheduling the Veteran for a VA examination and readjudicating the claim.  The AMC provided the Veteran a VA examination in December 2011 and readjudicated the claim in a July 2012 supplemental statement of the case.  All remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that an April 2014 communication from the Veteran's representative argues that the required examination was not performed.  However, as noted, the Veteran was afforded a VA genitourinary examination in December 2011.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In a case such as this, where the Veteran has service-connected BPH and nonservice-connected prostate cancer, status post radical prostatectomy, the symptoms of each must be specifically identified and distinguished.  Any symptoms not specifically and solely attributed to the nonservice-connected prostate cancer, status post radical prostatectomy, will be included in the rating of the service-connected BPH.

The Veteran's service-connected BPH is currently evaluated as 10 percent disabling under Diagnostic Code 7527.  He seeks a higher initial rating.

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection (UTI), whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).  The evidence does not reflect that the Veteran has a history of UTIs.  As such, the Veteran's service-connected BPH will be rated as voiding dysfunction.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding as appropriate.  Under the criteria for rating as urine leakage, a 20 percent evaluation is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation is assigned for urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent is assigned for urine leakage requiring the use of an appliance or wearing of absorbent materials which must be changed more than 4 times per day.

Under the criteria for rating as urinary frequency, a 10 percent evaluation is assigned for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent evaluation is assigned for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent evaluation is assigned for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  

Finally, under the criteria for obstructed voiding, a noncompensable evaluation is assigned for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent evaluation is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150cc, (2) uroflowmetry, markedly diminished peak flow rate (less than 10cc/sec), (3) recurrent UTIs secondary to obstruction, or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2013).

The Veteran was first examined for his service-connected BPH in January 2005, prior to discharge.  His complaints related decreased stream and erectile dysfunction (ED) without medication.

The Veteran was next examined in February 2009.  At that time, he reported urgency, hesitancy/difficulty starting stream, and dribbling with daytime voiding interval of 2 to 3 hours and two voidings per night.  He denied leakage.  He described his symptoms as improved since the initial diagnosis.  The examiner also noted ED of unknown etiology and retrograde ejaculation due to his 1994 transurethral prostate resection.  His report of urinary frequency was used as the basis of assigning the 10 percent rating.

The Veteran was next examined in January 2010, following his July 2009 radical prostatectomy for nonservice-connected prostate cancer.  At that time, he reported urgency, hesitancy/difficulty starting stream, dribbling, urine retention, daytime voiding interval less than 1 hour, three voidings per night, and urinary incontinence requiring wearing of absorbent material that must be changed more than 4 times per day.  The examiner also noted a history of obstructed voiding requiring constant catheterization, but without recurrent UTIs, and ED and absence of ejaculation due to his prostate surgery.  The examiner concluded that the Veteran's ED and urinary incontinence were the result of his radical prostatectomy.

The Veteran was most recently examined in December 2011.  The examiner noted the Veteran's voiding dysfunction causing urine leakage and attributed it to his treatment for prostate cancer.  He also indicated that the Veteran had incomplete ED after his BPH procedures that developed into complete ED following his prostate cancer surgery.  He opined that the Veteran's incontinence was most likely due to his nonservice-connected prostate cancer and surgery, as there was no objective evidence of such problems until after the surgery.
The medical evidence also includes VA and private treatment records regarding the Veteran's prostate complaints that are consistent with the VA examination reports.  Notably, the Veteran's complaints regarding urinary symptoms were resolved by a September 2005 procedure and did not recur until after his prostatectomy with specific documented denials of urinary symptoms during the interim period.

In addition to the medical evidence, the Veteran has submitted several statements.  His only complaint of urinary problems from the date of the grant of service connection (prior to his radical prostatectomy) was a May 2008 statement that stated that he could not urinate "in a normal fashion" without any further explanation.  His report of ongoing urinary problems ("dripping" and incontinence) in August 2012 were attributed his prostatectomy.

Upon review of the entire record, the Board finds that the evidence does not support an initial evaluation in excess of 10 percent under any relevant rating criteria.  The Veteran's voiding dysfunction has been solely attributed to his nonservice-connected prostate cancer and is not to be considered in his evaluation.  There is also no indication that the Veteran experienced voiding dysfunction prior to his prostatectomy.  An increased rating cannot be assigned for voiding dysfunction.  See Mittleider, supra.  

There is also no evidence of urinary frequency with a daytime voiding interval of less than two to three hours or awakening to void more than two times per night or of obstructed voiding requiring catheterization prior to the July 2009 radical prostatectomy.  As such, an increased rating cannot be assigned for urinary frequency or obstructed voiding based on the Veteran's service-connected BPH.  See Mittleider, supra.  

Additionally, there is no indication that the Veteran's BPH warrants an increased rating under any other diagnostic code.  It is crucial to note that the radical prostatectomy (complete removal of the prostate) has essentially subsumed the BPH.  The Veteran no longer has a prostate that could be causing him any adverse symptoms.  His prostate cancer and resulting prostatectomy are again not service connected.  To that end, although he had been diagnosed with incomplete ED prior to his prostatectomy, his complete ED has been attributed to his nonservice-connected prostate cancer status post radical prostatectomy.  The totality of the evidence does not support a finding of loss of use of a creative organ due to his service-connected BPH.  As such, special monthly compensation cannot be assigned for loss of use of a creative organ.  38 C.F.R. § 3.350(a)(1).

There is also no indication in the medical evidence of record that the Veteran's BPH warranted higher than the currently assigned 10 percent disability rating throughout the appeal period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial disability in excess of 10 percent for BPH must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's BPH outside the usual rating criteria.  The rating criteria contemplate any urinary symptoms.  Further, the Board has considered any additional relevant genitourinary rating criteria.  Therefore, this disability picture is adequately contemplated by the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected BPH presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.




ORDER

Entitlement to an initial disability rating in excess of 10 percent for BPH is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


